Electronically Filed
                                                    Supreme Court
                                                    SCPW-XX-XXXXXXX
                                                    16-MAR-2022
                                                    09:44 AM
                                                    Dkt. 73 ODDP


                           SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


WILLIAM M. HICKS; RALPH BOYEA; MADGE SCHAEFER; MICHAELA IKEUCHI;
    KIMEONA KANE; MAKI MORINOUE; ROBERTA MAYOR; DEBORAH WARD;
   JENNIFER LIENHART-TSUJI; LARRY S. VERAY; and PHILIP BARNES,
                           Petitioners,

                                 vs.

THE 2021 HAWAI#I REAPPORTIONMENT COMMISSION AND ITS MEMBERS; THE
  STATE OF HAWAI#I OFFICE OF ELECTIONS; and SCOTT NAGO, in his
official capacity as Chief Elections Officer, State of Hawai#i,
                          Respondents.


                       ORIGINAL PROCEEDING

   ORDER DENYING PETITION AND TERMINATING TEMPORARY INJUNCTION
        (By: Recktenwald, C.J., Nakayama, and Eddins, JJ.,
             with McKenna and Wilson, JJ., dissenting)

          Upon consideration of petitioners’ petition for

declaratory judgment, writ of mandamus, and temporary injunction,

filed on February 23, 2022, and respondents’ answer, filed on

March 11, 2022, including the respective supporting documents, as

well as the arguments presented at the March 15, 2022 oral

argument in this matter,

          It is ordered as follows:

          1.   The petition is denied.
          2.   The temporary injunction set forth in this court’s

February 24, 2022 order, and clarified in a subsequent order

issued on February 25, 2022, is terminated.

          3.   An opinion is forthcoming.

          DATED:   Honolulu, Hawai#i, March 16, 2022.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Todd W. Eddins



                              DISSENT
                   (By: McKenna and Wilson, JJ.)

     We respectfully dissent.   A dissenting opinion is forthcoming.

                                /s/ Sabrina S. McKenna

                                /s/ Michael D. Wilson




                                  2